NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Argued September 27, 2013
                               Decided September 30, 2013


                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge


No. 13-1244                                                  Appeal from the United
                                                             States District Court for the
MARVA BROWN,                                                 Southern District of Indiana,
     Plaintiff-Appellant,                                    Indianapolis Division.
              v.
                                                             No. 1:11-cv-0342-RLY-DKL
CITY OF INDIANAPOLIS DEPARTMENT                              Richard L. Young, Chief Judge.
OF PUBLIC WORKS,
      Defendant-Appellee.


                                            Order

    Local law requires employees of Indianapolis to live within Marion County. (The
city and county are coterminous.) The City’s Department of Public Works fired Marva
Brown after concluding that she lives outside Marion County. She filed a charge of dis-
crimination and contends in this suit that the Department engaged in race discrimina-
tion. The district court granted summary judgment for the Department. 2013 U.S. Dist.
LEXIS 948 (S.D. Ind. Jan. 3, 2013).

    The parties’ briefs devote unnecessary energy to the question whether Brown has es-
tablished a prima facie case of discrimination. Once the employer provides a non-
discriminatory explanation for its decision, however, the question becomes whether
that explanation is pretextual—and an honestly held explanation differs from a pretext
for discrimination. See St. Mary’s Honor Center v. Hicks, 509 U.S. 502 (1993).
No. 13-1244                                                                      Page 2

    Brown insists that the Department is wrong, but that’s not the issue. The district
judge concluded that a reasonable jury could not doubt the honesty of the Department’s
explanation. The record demonstrates that the Department attempts to enforce the resi-
dence requirement for all workers. Its decision that Brown resides elsewhere, but that
some other employees live within Marion County, shows that it may be hard to deter-
mine residence when employees try to deceive their employer; it does not imply that
these decisions were made on the basis of race rather than the merits. It is unnecessary
to elaborate further on the opinion of the district court, whose judgment is

                                                                              AFFIRMED.